Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-28  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bientsman (EP 2,821,942).
Regarding claim 15, Bientsman discloses A photonics reservoir computing system, the photonics reservoir computing system comprising a plurality of output channels and being configured for propagating at least one optical signal so as to create resulting radiation signals in the output channels ([0014]), the photonics reservoir computing system further comprising weighting elements for weighting signals from the output channels ([0055,0060,0084]), and at least one optical detector for optically detecting signals from the output channels([0027,0052,0059,0090] photonic waves are propagated through multiple nodes of the computing reservoir and a plurality of readout signals are obtained using a non-linear relationship), the system being adapted for estimating signals from the output channels through an output of the at least one optical detector ([0016,0043]).
Regarding claim 16, Bientsman discloses  wherein the system comprises a training module for determining a power of different output channels in the system and a phase difference between different output channels in the system ([0052, 0059]).
Regarding claim 17, Bientsman discloses wherein the training module is configured for iterating over training data several times while setting weights via the weighting elements according to a predetermined pattern ([0083-0084]).
Regarding claim 18, Bientsman discloses the system being adapted for estimating the amplitude and phase of the signals from the output channel by at most 3F-2 iterations over the training data, wherein F is the number of output channels ([0083-0084]).
Regarding claim 19, Bientsman discloses wherein the weighting elements are adapted for weighting the resulting radiation signals and wherein the at least one optical detector is adapted for optically detecting a combination of the weighted resulting radiation signals after the signals have been weighted in the optical domain, the system being adapted for estimating the weighted resulting radiation signals ([0016,0043,0055]).
Regarding claim 20, Bientsman discloses wherein the at least one optical detector is a large area optical detector configured for performing a non-linear operation on the weighted resulting radiation signals ([0014,0055]).
Regarding claim 21, BIentsman discloses wherein performing a non-linear operation comprises taking the power of the weighted resulting radiation signals prior to summing the weighted resulting radiation signals ([0051-0052]).
Regarding claim 22, BIentsman discloses wherein the weighting elements comprise reverse biased pn junctions for weighting the resulting radiation signals ([0051-0084]).
Regarding claim 23, Bientsman discloses wherein the at least one optical detector comprises a plurality of optical detectors for optically detecting in each output channel the resulting radiation signals and the weighting elements being adapted for weighting the optically detected resulting signals in the electrical domain ([0051,0055]).
Regarding claim 24, BIentsman discloses wherein the system is adapted for summing the weighted the optically detected resulting signals in the electrical domain ([0051-0052]).
Regarding claim 25, Bientsman discloses wherein the training module is configured for obtaining training data whereby weighting coefficients are selected by subsequently selecting one of the weighting coefficients equal to 1 (a.u.), while setting all other weighting coefficients to 0, and by selecting two of the weighting coefficients non-zero, while setting all other weighting coefficients to 0 ([0055]).
Regarding claim 26, Bientsman discloses wherein the system comprises a silicon photonics reservoir ([0028]).
Regarding claim 27, Bientsman discloses wherein the system comprises a plurality of discrete nodes interconnected via optical interconnections for propagating at least one optical signal between the nodes so as to create the resulting radiation signals ([0049]).
Regarding claim 28, Bientsman discloses wherein the system comprises a chaotic reservoir ([0009-00028]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL HYUN HONG whose telephone number is (571)270-1553. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL H HONG/               Primary Examiner, Art Unit 2426